Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-9, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated Meindl et al. US 10,443,201.
With respect to claims 1, 9 Meindl et al. disclose a compaction roller (12) comprising:
A chassis (20) having an engine (18), a pair of vibrating compaction rollers (14, 16),
a pair of hydraulic vibration generators (22, 24) individually controlled for 
frequency and amplitude of the compaction forces applied to a pavement (10).
A control system (36, 38, 52, 59) including a pair of vibration controllers (36, 52), each 
configured to control a respective vibration generator (22, 24) to adjust a phase 
offset of said vibration forces.  


With respect to claims 3, 4, 11, 12 Meindl et al. disclose, depending upon the condition of the soil, such as compaction rate; the phase offset can be adjusted from zero phase offset to a non-zero phase offset. The phase offset adjustment can be carried out repeatedly or continuously as necessary during operation of the soil compactor.  Fig. 4 clearly illustrates the effect of the phase offset of the vibration generators (22, 24).  Such that the location on the ground of the 1st and 2nd roller vibration impacts can either be on top of each other, adjacent each other or offset along the longitudinal direction of compacting.  Col. 7, lns. 23-60.

With respect to claims 5, 6, 13, 14 Meindl et al. disclose the compaction machine includes a pair of propulsion motors/roller drives, see Col. 4, lns. 46-51.
Wherein the vibration generators further comprise:
Drive motors (32, 48), eccentric masses (26, 42), each disposed within an interior of a 
respective compaction roller (14, 16).
A variable speed hydraulic pump (32) configured to supply a pressurized fluid to each 
	drive motor and propulsion motor.  Col. 4, ln. 40-Col. 5, ln. 35.


With respect to claims 7, 8, 15, 16 Meindl et al. disclose the controller is configured to adjust the frequency of both vibration generators (22, 24) separately, in order to adjust/maintain the phase offset of vibration during operation.  Col. 6,ln. 10-Col. 9,ln. 31.
Wherein vibration parameters of the front compaction roller (14) are set as baseline of operation and the vibration parameters of the rear compaction roller (16) are conditioned off the baseline, to maintain or adjust a desired frequency, amplitude and phase offset of the vibration generators/front, rear compaction rollers.
Wherein the vibration controllers (36, 52), exchange information with respect to vibration signals from accelerometers (40, 56), in order to be able to operate respective vibration generators (22, 24) in a way coordinated with one another.  Col. 4, ln. 65-Col. 6, ln. 10.  

With respect to claim 17 Meindl et al. disclose a method of operating the compaction machine (12), cited above, the method comprising the steps of:
Controlling a first vibration generator (22) at a desired amplitude/frequency providing a 
     baseline compaction force based on the material being compacted.  Col. 1, lns. 5-65.
Propelling the compaction rollers (14, 16) to begin a paving pass.
Controlling the amplitude/frequency of the 2nd vibration generator (24) with respect to 
the amplitude/frequency of the 1st vibration generator, to achieve a desired phase 

compaction force and efficiency during each compacting pass.
Permitting the vibration controllers (36, 52) to exchange information with respect to vibration signals from accelerometers (40, 56), in order to be able to operate respective vibration generators (22, 24) in a way coordinated with one another.  Col. 4, ln. 65-Col. 6, ln. 10.  * Emphasis on Col. 6, lns. 2-7.

Response to Arguments
3. 	Applicant’s arguments filed 3/31/2021 suggest less than all the pending claims 1, 3-9, 11-17 were addressed in the non-final rejection mailed 1/4/2021; to which the Examiner agrees.  Therefore, the rejection of claims 1, 3-9, 11-17 has been rewritten to clearly address each and every claim.  The rejection of said claims still being based on the disclosure of Meindl et al. US 10,443,201 and does not constitute a new grounds of rejection.  None the less, the instant application remains in a non-final status.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               			5/17/2021